Third District Court of Appeal
                               State of Florida

                        Opinion filed December 16, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1595
                         Lower Tribunal No. 96-32173
                            ________________


                              Dominick Harris,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Miguel M. De La O, Judge.

      Dominick Harris, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LOGUE, and GORDO, JJ.

      PER CURIAM.

      Affirmed. Harris v. State, 868 So. 2d 589 (Fla. 3d DCA 2004).